           Case 4:20-cv-00423-LPR Document 7 Filed 07/20/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

GARY BLOCK                                                                               PLAINTIFF


v.                                 Case No. 4:20-cv-00423-LPR

DOES, Medical Staff                                                                  DEFENDANTS


                                               ORDER

       On April 20, 2020, Plaintiff Gary Block, a prisoner in the Pulaski County Detention Center,

filed a pro se Complaint pursuant to 42 U.S.C. § 1983. (Doc. 1). On April 21, 2020, the Court

entered an Order directing Plaintiff to either pay the $400 filing fee or file an application to proceed

in forma pauperis. (Doc. 2). The Court warned Mr. Block that his failure to comply with the

Order would cause his Complaint to be dismissed. (Id.).

       On May 20, 2020, Mr. Block filed a “Motion for Summary Judgment” in which he claimed

to be in imminent danger “due to being denied meds for over 22 days.” (Doc. 3 at 3). However,

he did not pay the filing fee or ask to proceed in forma pauperis. On June 10, 2020, the Court

entered a second Order giving Mr. Block an additional fourteen (14) days to either pay the filing

fee or file an application to proceed in forma pauperis. (Doc. 4). That Order and in forma pauperis

application form were returned to the Clerk as undeliverable. (Docs. 5 and 6).

       Mr. Block has not complied with or otherwise responded to the June 10, 2020 Order. He

has also failed to notify the Clerk of a change in his address as required by Local Rule 5.5.(c)(2),

which the Court noted in its Initial Order for Pro Se Prisoners. (Doc. 2).

       Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice pursuant to Local

Rule 5.5(c)(2) and Rule 41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash R.R.
          Case 4:20-cv-00423-LPR Document 7 Filed 07/20/20 Page 2 of 2



Co., 370 U.S. 626, 630-31 (1962) (district courts have power to dismiss sua sponte under Rule

41(b)). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from the Order and Judgment dismissing this action would not be taken in good faith.

       IT IS SO ORDERED this 20th day of July 2020.



                                                   _________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE




                                               2
